UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):October 6, 2008 COCA-COLA ENTERPRISES INC. (Exact name of Registrant as specified in its charter) Delaware 01-09300 58-0503352 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 2500 Windy Ridge Parkway, Atlanta, Georgia 30339 (Address of principal executive offices, including zip code) (770) 989-3000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 Exhibit Index Page 4 Item 8.01Other Events The Company issued a press release on October 6, 2008, announcing that the company will release third-quarter 2008 earnings before the market opens on Thursday, October 23.A conference call discussing these results will be webcast live over the Internet at 10:00 a.m. EDT that morning. The press release is attached as Exhibit 99. Item 9.01Financial Statements and Exhibits (c) Exhibits 99 Press Release dated October 6, 2008. Page 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COCA-COLA ENTERPRISES INC. (Registrant) Date:October 7, 2008 By:/S/ WILLIAM T. PLYBON Name:William T. Plybon Title:Vice President, Secretary and Deputy General Counsel Page 3 EXHIBIT INDEX Exhibit No. Description 99 Press Release dated October 6, 2008 Page 4
